 


 HR 1590 ENR: Terrorist and Foreign Fighter Travel Exercise Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 1590 
 
AN ACT 
To require an exercise related to terrorist and foreign fighter travel, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Terrorist and Foreign Fighter Travel Exercise Act of 2019.  2.Exercise on terrorist and foreign fighter travel (a)In generalIn addition to, or as part of exercise programs currently carried out by the Department of Homeland Security, to enhance domestic preparedness for and collective response to terrorism, promote the dissemination of homeland security information, and test the security posture of the United States, the Secretary of Homeland Security, through appropriate offices and components of the Department and in coordination with the heads of appropriate Federal departments and agencies, shall develop and conduct an exercise related to the detection and prevention of terrorist and foreign fighter travel.  
(b)Exercise requirementsThe exercise required under subsection (a) shall include— (1)a scenario involving— 
(A)persons traveling from the United States to join or provide material support or resources to a terrorist organization abroad; and  (B)terrorist infiltration into the United States, including by United States citizens and foreign nationals;  
(2)coordination with appropriate Federal departments and agencies, foreign governments, and State, local, Tribal, and territorial agencies, including law enforcement agencies and representatives from the National Network of Fusion Centers; and  (3)coordination with appropriate private sector and community stakeholders.  
(c)ReportNot later than 60 days after the completion of the exercise required under subsection (a), the Secretary of Homeland Security shall, consistent with the protection of classified information, submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an after-action report presenting the initial findings of such exercise, plans for quickly incorporating lessons learned into future operations of the Department of Homeland Security, and any proposed legislative changes informed by such exercise.  (d)DefinitionIn this section, the term material support or resources has the meaning given such term in section 2339A of title 18, United States Code.  
3.Emerging threats in the national exercise programClause (i) of section 648(b)(2)(A) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 748(b)(2)) is amended by inserting and emerging after credible.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 